The Attorney General is in receipt of your request for an official opinion clarifying prior Opinion No. 80-071 wherein you ask the following questions: 1. What constitutes a local education agency? 2. Does the term "local education agency" include institutions of higher education where federal vocational funds flow from the State Board of Vocational and Technical Education through the State Regents for Higher Education to these institutions? Attorney General Opinion No. 80-071 addressed the question of whether the State Department of Vocational and Technical Education was authorized to monitor and conduct reviews to determine compliance with certain anti-discrimination provisions, although it was not expressly required to do so. It was determined that 70 O.S. 14-103 [70-14-103](3) (1971) authorized the Department to review and monitor those local education agencies which receive federal funds through the Department, as may be required by federal law. The Opinion concluded, in pertinent part, that: ". . . the State Board of Vocational and Technical Education has the statutory authority to monitor and conduct reviews of local educational agencies receiving federal funds through the Board from the federal government for compliance with the nondiscrimination provisions of federal law . . . ." The term "local educational agency" is used in various places in the Code of Federal Regulations to designate, generally subrecipients of federal education funds, i.e., any agency which receives funds channeled through a designated state administrative agent. Current federal regulation, 45 C.F.R. 104.4, directs that certain definitions be used to aid in the understanding of the regulations promulgated relative to federal education grant administration, including the anti-discrimination provisions applicable to the receipt of federal vocational and technical education funds. These definitions may be found in Appendix A at the end of part 105 of Title 45 C.F.R. Therein the following definitions appear: " 'Local education agency' means: (a) A board of education (or other legally constituted local school authority) having administrative control and direction of public elementary or secondary schools in a city, county, township, school district, or political subdivision of a State; or (b) Any other public educational institution or agency having administrative control and direction of a vocational educational program. " 'State educational agency' (SEA) means: (a) The State board of education; or (b) Other agency or office primarily responsible for the State supervision of public elementary and secondary schools; or (c) If there is no such office or agency, an office or agency designated by the Governor or by State law." As to your second question, the Department is by statute, 70 O.S. 14-103 [70-14-103](3) (1971), authorized to: "Cooperate with, and enter into agreements with, and administer programs of, and receive federal funds from, the United States Department of Health, Education and Welfare and other federal agencies in matters relating to vocational and technical education and manpower training, and be the sole state agency for such purposes." Since it is the only agency authorized to receive federal vocational and technical education funds the Department falls within the category of "state educational agency" as defined above, as regards vocational and technical education funding from the federal government. "Local educational agency," then, refers to any agency which is the recipient of funds through the Department, and which is, therefore, a subrecipient of federal funds.  Among its powers and duties, the State Board of Vocational and Technical Education is to "cooperate and enter into agreements with the Oklahoma State Regents for Higher Education." 70 O.S. 14-103 [70-14-103](7) (1971). The State Regents for Higher Education are to "accept Federal funds and grants and use the same in accordance with Federal requirements . . . ." 70 O.S. 3206 [70-3206](i) (1971). The Legislature intended these two bodies to work together, rather than independently. To do otherwise would be inefficient, and could result in a duplication of efforts.  The State Board of Vocational and Technical Education is the state education agency responsible for administering federally funded vocational and technical education programs in Oklahoma. The State Regents are subrecipients of those funds and, consequently, for the purposes of the administration of these programs are a local education agency. As noted in Opinion No. 80-071, federal laws do mandate civil rights compliance, but it does not presently require on-site civil rights compliance monitoring by the state education agency. Given the current status of the federal law and the statutory mandate of both the State Board and the State Regents, those state agencies must cooperate to assure civil rights compliance. Should future changes in federal law require on-site compliance monitoring by the state education agency in a manner which does not permit the State Board to delegate the function to the State Regents on a cooperative basis, the State Regents must permit the State Board to conduct such compliance monitoring or stand in jeopardy of losing its entitlement to participate in the federal programs.  It is, therefore, the official opinion of the Attorney General that your questions be answered as follows: 1. A "local education agency" is a board of education (or other legally constituted local school authority) having administrative control and direction of public elementary or secondary schools in a city, county, township, school district, or political subdivision of a State; or any other public educational institution or agency having administrative control and direction of a vocational educational program.  2. The term "local education agency" includes institutions of higher education operated under the auspices of the State Regents for Higher Education as coordinating board of control as the State Regents and the constituent institutions of higher education are subrecipients of federal vocational and technical education funds.  (John F. Percival)